PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/251,897
Filing Date: 18 Jan 2019
Appellant(s): GE Global Sourcing LLC



__________________
John P. Darling
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/16/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Interpretation
Limitations recited in claims 1-2, 4-10, and 19-20 which recite the functional capabilities of structural elements as being “configured” to perform have been given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Therefore, any device which is capable of performing said instantly recited functions, or being operated by one having ordinary skill in the art in the instantly recited manner, has been interpreted as being encompassed by the instantly recited scope of the claims.
It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Road tests of oil condition sensor and sensing technique), in view of Hammond et al. (AN ACOUSTIC AUTOMOTIVE ENGINE OIL QUALITY SENSOR) and Jakoby et al. (US 2004/0123644 A1).
Regarding claim 1, Wang discloses a system comprising:
a controller configured to monitor operation of a vehicle system (Fig. 2, see: Vehicle, Control & display unit; pg. 107/2.3. Data acquisition and analysis, see: laptop computer); and
a sensor configured to be in contact with lubricant within an engine of the vehicle system, the sensor including a sensing region circuit that is configured to generate stimuli at different times during an operational of the engine (Fig. 1, see: oil condition sensor; pg. 106-107/2.1. Sensor design),
wherein the controller is configured to communicate with the sensor to receive a signal from the sensor that is representative of responses of the sensing region circuit in contact with the lubricant in response to the stimuli applied to the lubricant, the controller configured to analyze the responses and determine a characteristic of the lubricant (Fig. 2, see: Control & display unit coupled to oil condition sensor),
wherein the characteristic that is determined represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant and the controller is configured to determine an unhealthy state of one or more of the engine or the lubricant based on the characteristic of the lubricant that is determined (Fig. 3, Fig. 4, Fig. 5, Fig. 7, see: sensor output corresponds to a respective TAN and TBN value; pg. 107/2.6. Engine oil analysis, see: TAN, TBN).
Wang does not explicitly disclose the sensor and controller being configured to provide/receive resonant impedance spectral responses.
Hammond teaches an analogous engine oil quality sensor comprising a piezoelectric sensing probe configured to provide an impedance and resonant frequency signals for monitoring changes in oil properties (Figure 1-5; pg. 72-74/Principle of Operation).
Jakoby teaches establishes equivalency of oil condition sensors having different configurations, including resistive sensors, resonant sensors, and optical sensors [0005].
As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the at resistive sensor in the device disclosed by Wang, with an equivalent piezoelectric sensor as taught by Hammond, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.  Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Regarding claim 2, modified Wang further discloses the sensor comprises one or more of an electrical sensor or an optical sensor and the stimuli include one or more of electrical stimuli or optical stimuli (Wang: Fig. 1, see: oil condition sensor; Hammond: Figure 1-5; Jakoby: [0005]).
Regarding limitations recited in claims 4-9, which are directed to a manner of operating the disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 10, modified Wang further discloses the sensor includes a resonant circuit coupled with electrodes that are configured to generate an electric field between the electrodes as the stimuli with at least part of the lubricant disposed between the electrodes and within the electric field, wherein the resonant circuit is configured to resonate at different frequencies responsive to generation of the electric field based on a concentration of one or more basic compounds or acidic compounds in the lubricant between the electrodes, 4 of 11U.S. Application 16/251,897 Attorney Docket WAB/P/11512USCIP3 (552-0376US2) wherein the signal that is output from the sensor to the controller represents one or more of the frequencies at which the resonant circuit resonates, wherein the controller is configured to compare the one or more frequencies at which the resonant circuit resonates with one or more designated frequencies associated with different TBN or TAN of the lubricant to determine the one or more of the TBN or the TAN of the lubricant (Hammond: Figure 1-5; Jakoby: [0005]).

Regarding claim 19, Wang discloses a sensor system comprising:
a sensor configured to be in contact with a lubricant within rotating equipment onboard a vehicle system, wherein the sensor is configured to generate detectable stimuli at different times during operation of the rotating equipment (Fig. 1, see: oil condition sensor; pg. 106-107/2.1. Sensor design; Fig. 2, see: vehicle); and
one or more processors configured to receive signals from the sensor, the signals representative of responses of the sensor in contact with the lubricant in response to the stimuli applied to the lubricant, the one or more processors configured to analyze the responses and determine a characteristic of the lubricant that represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant (Fig. 2, see: Control & display unit; pg. 107/2.3. Data acquisition and analysis, see: laptop computer; Fig. 3, Fig. 4, Fig. 5, Fig. 7, see: sensor output corresponds to a respective TAN and TBN value)
wherein the one or more processors are configured to determine an unhealthy state of one or more of the engine or the lubricant based on the characteristic of the lubricant that is determined (pg. 107/2.6. Engine oil analysis, see: TAN, TBN).
Wang does not explicitly disclose the sensor and controller being configured to provide/receive resonant impedance spectral responses.
Hammond teaches an analogous engine oil quality sensor comprising a piezoelectric sensing probe configured to provide an impedance and resonant frequency signals for monitoring changes in oil properties (Figure 1-5; pg. 72-74/Principle of Operation).
Jakoby teaches establishes equivalency of oil condition sensors having different configurations, including resistive sensors, resonant sensors, and optical sensors [0005].
As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the at resistive sensor in the device disclosed by Wang, with an equivalent piezoelectric sensor as taught by Hammond, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.  Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Regarding claim 20, modified Wang further discloses the sensor comprises one or more of an electrical, resonant, non-resonant, optical, or mechanical sensor (Wang: Fig. 1, see: oil condition sensor; Hammond: Figure 1-5; Jakoby: [0005]).

Claims 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (DETERMINATION OF TOTAL BASE NUMBER (TBN) IN LUBRICATING OILS BY MID-FTIR SPECTROSCOPY), in view of Hammond et al. (AN ACOUSTIC AUTOMOTIVE ENGINE OIL QUALITY SENSOR) and Jakoby et al. (US 2004/0123644 A1).
Regarding claim 11, Dong discloses a method for monitoring health of one or more of a vehicle system engine or a lubricant in the vehicle system engine (pg. 7/Calibration/Analytical Protocol; pg. 10-11/Validation; pg. 11-12/TBN Condition Monitoring), the method comprising:
generating stimuli at a sensing region circuit of a sensor during operation of the engine, wherein the sensor is in contact with lubricant associated with the engine (see: FTIR TBN method, ASTM D-2896); 
receiving signals from the sensor, the signals representative of responses of the sensing region circuit in contact with the lubricant in response to the stimuli applied to the lubricant (see: FTIR TBN method, ASTM D-2896);
analyzing the responses to determine a characteristic of the lubricant that represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant (see: FTIR TBN method, ASTM D-2896); and
determining an unhealthy state of one or more of the engine or the lubricant based on the characteristic TBN and/or TAN of the lubricant that is determined (see: FTIR TBN method, ASTM D-2896).
Dong does not explicitly disclose the sensor and controller being configured to provide/receive resonant impedance spectral responses.
Hammond teaches an analogous engine oil quality sensor comprising a piezoelectric sensing probe configured to provide an impedance and resonant frequency signals for monitoring changes in oil properties (Figure 1-5; pg. 72-74/Principle of Operation).
Jakoby teaches establishes equivalency of oil condition sensors having different configurations, including resistive sensors, resonant sensors, and optical sensors [0005].
As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the at resistive sensor in the device disclosed by Dong, with an equivalent piezoelectric sensor as taught by Hammond, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.  Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Regarding claim 16, Dong further discloses the characteristic is one or more of the TBN of the lubricant or the TAN of the lubricant (see: FTIR TBN method, ASTM D-2896).
Regarding claim 17, Dong further discloses the unhealthy state of the one or more of the engine or the lubricant is determined by comparing one or more of the TBN of the lubricant with a designated TBN or the TAN of the lubricant with a designated TAN (Figure 5; pg. 11-12/TBN Condition Monitoring).
Regarding claim 18, Dong further discloses deactivating or otherwise controlling the engine or the vehicle system in which the engine is disposed responsive to determining the unhealthy state of the one or more of the engine or the lubricant based on one or more of the TBN of the lubricant or the TAN of the lubricant that is determined (Figure 5; pg. 11-12/TBN Condition Monitoring).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (DETERMINATION OF TOTAL BASE NUMBER (TBN) IN LUBRICATING OILS BY MID-FTIR SPECTROSCOPY), in view of Hammond et al. (AN ACOUSTIC AUTOMOTIVE ENGINE OIL QUALITY SENSOR) and Jakoby et al. (US 2004/0123644 A1), as applied to claim 11 above, in further view of Aikawa (US 2008/0027661 A1).
Regarding claims 12-15, modified Dong does not explicitly disclose the unhealthy state of the one or more of the engine or the lubricant is determined responsive to one or more of the second derivative/rate of change of the TBN of the lubricant changing at a rate that is faster than a designated second derivative/rate of change or the second derivative/rate of change of the TAN of the lubricant changing at a rate that is faster than the designated second derivative/rate of change.
Aikawa teaches an analogous method of detecting a condition of engine oil comprising a step of determining the rate of decrease in TBN in order to determine the remaining service life (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to determine the rate of decrease in TBN in the method of monitoring engine oil disclosed by modified Dong, as taught by Aikawa, since such a modification would have provided for consideration of the operating conditions of the engine, thereby providing for improved accuracy in the determination of the remaining service life of engine oil (Aikawa: [0040]).
(2) Response to Argument
Regarding the Appellant’s argument: A(1), (see: pg. 4-6 of Appeal Brief filed 03/16/2022):
The Examiner respectfully disagrees with the Appellant’s argument that the cited prior art fails to disclose “the control and display unit and/or the onboard laptop computer are configured to analyze the voltage signal from the sensor to determine a characteristic of the engine oil”.  Wang explicitly discloses “The increase of sensor outputs was associated with the accumulation of acidic decomposition products (or TAN) in engine oil” (pg. 108/col. 1/para. 2; Fig. 3); and “After around 12,500 miles of driving, the sensor outputs started increasing due to the accumulation of acidic decomposition products in the oil (the second degradation stage)” (pg. 109/co. 1/para. 2; Fig. 5).
It is the position of the Examiner that Wang discloses the sensor output (volts) (analogous to the instantly recited “signal from the sensor”), is received and processed by the control, display unit, and laptop computer (analogous to the instantly recited “controller”), to provide a degree of engine oil degradation (analogous to the instantly recited “characteristic”), and wherein Wang further teaches that oil degradation is associated with the accumulation of acidic decomposition products (analogous to the instantly recited “represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant”).
Regarding the Appellant’s reference to Wang disclosing “no trend was observed from the TAN or TBN”, the Examiner respectfully contends the Appellants have misinterpreted Wang.  It is the position of the Examiner that the Appellant cited portion of Wang (pg. 108/col. 1/para. 3) is not referring to its own in-car oil condition sensor (the capabilities of and analogousness to the instant invention have been explained above), but rather “the current method for measuring the TAN and TBN is very operator dependent”.  The “current method” referenced by Wang is not referring to the in-car oil condition sensor taught by Wang, and cited herein, but rather the separate testing performed on the oil samples which are “collected periodically from the test vehicle”.

Regarding the Appellant’s argument: A(2), (see: pg. 6-9 of Appeal Brief filed 03/16/2022):
The Examiner respectfully disagrees with the Appellant’s argument that Jakoby fails to establish the equivalency of resistive sensors, resonant sensors, and optical sensors.  Jakoby is analogously directed towards onboard motor vehicle oil condition sensors and explicitly discloses (see: [0005]) “It is thereby advantageously possible to use alternative sensor principles for the sensor of the present invention” while referencing a plurality of different sensor configurations, including: “semiconducting gas sensor having a sensitive layer, the sensitive layer including metal oxides” (a type of resistive sensor, similar to Wang); “SAW” and “BAW” sensors (types of resonant sensors, similar to Hammond); and “chemiluminescence sensor” (types of optical sensors, similar to Dong).
Assuming arguendo that Jakoby does not establish the equivalency of a plurality of different sensor principles, Jakoby explicitly discloses that it would have been advantageous to use alternative sensor principles for onboard motor vehicle oil condition sensors ([0005], see: explanation above), and therefore one having ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to combine the teachings of Wang and Hammond, and incorporated the alternative “acoustic automotive engine oil quality sensor” disclosed by Hammond, into the oil condition sensing system disclosed by Wang, in order to provide for the advantages disclosed by Jakoby.
The Examiner respectfully disagrees with the Appellant’s argument that the sensor disclosed by Hammond is not capable of “determining a characteristic that represents one or more of a total base number (TBN) or a total acid number (TAN) of a lubricant”.  The device disclosed by Hammond is “an acoustic automotive engine quality sensor” and configured to monitor the “degradation processes of oils” (ABSTRACT).  Since Hammond teaches the sensor is configured to monitor the “degradation processes of oils” (analogous to the instantly recited “characteristic”), and since Wang explicitly teaches that engine oil degradation is associated with the accumulation of acidic decomposition products (analogous to the instantly recited “represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant”), it is the position of the Examiner that the sensor disclosed by Hammond is fully capable of “determining a characteristic that represents one or more of a total base number (TBN) or a total acid number (TAN) of a lubricant”.
The Examiner respectfully disagrees with the Appellant’s argument that one having ordinary skill in the art would not have had a reasonable expectation of success by combining Wang and Hammond, in view of Jakoby.  It is the position of the Examiner, that one having ordinary skill in the art, before the effective filing date of the claimed invention, would have been fully capable of substituting an oil condition sensor for monitoring oil degradation (Wang) with another engine oil quality sensor configured for monitoring the degradation processes of oils (Hammond), in view of Jakoby’s disclosure of the equivalence/advantages of the alternative sensor principles, since such a modification would have amounted to the simple substitution of one known element for another to obtain predictable results, see: MPEP 2143.

Regarding the Appellant’s argument: A(3), (see: pg. 9-10 of Appeal Brief filed 03/16/2022):
The Examiner respectfully disagrees with the Appellant’s argument that analogous controller is not configured to perform the instantly recited functions of claims 4-9.
Regarding claim 4, Wang explicitly discloses a plurality of plots which track the TAN and TBN over series of operational miles (Fig. 3, Fig. 5, Fig. 7).  These plots explicitly display the rate of change of TAN and TBN relative to the mileage, and is considered to be analogous to the instantly recited “rate of change in the TBN” and “rate of change in the TAN”, while the mileage points is considered to be analogous to the instantly recited “first time” and “second time”.
Regarding claim 5, Wang explicitly discloses a plot which tracks the TAN and TBN relative to a plurality of degradation stages (Fig. 3).  Wang further discloses that the accumulation of acidic decomposition products (or TAN) in engine oil is an indication of oil degradation (pg. 108/col. 1/para. 2).  These plots explicitly display the rate of change of TAN and TBN relative to the mileage (analogous to the instantly recited “rate of change in the TBN” and “rate of change in the TAN”), and compare it to the respective degradation stages of the engine oil (analogous to the instantly recited “unhealthy state”).
Regarding claim 6, Wang explicitly discloses a plurality of plots which track the TAN and TBN over series of operational miles (Fig. 3, Fig. 5, Fig. 7).  Wang further discloses processing the sensor data with a laptop computer (pg. 107/2.3. Data acquisition and analysis).  It is the position of the Examiner, that a human operator with a calculator, let alone the laptop disclosed by Wang, would be fully capable of performing a second derivation basic mathematical operation with access to the collected and processed sensor data disclosed by Wang.
Regarding claim 7, Wang explicitly discloses a plurality of plots which track the TAN and TBN over series of operational miles (Fig. 3, Fig. 5, Fig. 7).  
Regarding claim 8, Wang explicitly discloses a plot which tracks the TAN and TBN relative to a plurality of degradation stages (Fig. 3).  Wang further discloses that the accumulation of acidic decomposition products (or TAN) in engine oil is an indication of oil degradation (pg. 108/col. 1/para. 2).  These plots explicitly display the rate of change of TAN and TBN relative to the mileage (analogous to the instantly recited “rate of change in the TBN” and “rate of change in the TAN”), and compare it to the respective degradation stages of the engine oil (analogous to the instantly recited “unhealthy state”).
Regarding claim 9, Wang explicitly discloses changing the oil in response to the engine oil entering the third degradation stage (pg. 108/col. 1/para. 3; analogous to “deactivate or otherwise control the engine or a vehicle or a vehicle in which the engine is disposed”), wherein the accumulation of acidic decomposition products (or TAN) in engine oil is an indication of oil degradation (pg. 108/col. 1/para. 2; analogous to “determining the unhealthy state… based on one or more of the TBN or the TAN”).
For the above reasons, it is the position of the Examiner that the analogous controller in the device disclosed by modified Wang is fully capable of performing the instantly recited functions of claims 4-9, and therefore the controller is “configured” to perform said functions.

Regarding the Appellant’s argument: B(1), (see: pg. 10-11 of Appeal Brief filed 03/16/2022):
The Examiner respectfully disagrees with the Appellant’s argument that the method disclosed by Dong fails to teach or suggest the step of “generating stimuli at a sensing region circuit of a sensor during operation of the engine, wherein the sensor is in contact with lubricant associated with the engine”.
The Appellants appear to be importing not positively recited limitations into their interpretation of the limitation.  The quoted limitations do not limit the scope of the invention to performing the method step with a sensor disposed within an engine, but rather “during operation of the engine”, which has been interpreted by the Examiner as during the operational life of an engine.  Dong explicitly discloses the FTIR spectroscopy method would be “useful for routine condition monitoring” (ABSTRACT).  Therefore, it is the position of the Examiner, that the method disclosed by Dong is performed “during operation of the engine”.  Regarding the limitation “the sensor is in contact with lubricant associated with the engine”, oil sample from an engine are “associated with the engine” as they are removed from the engine being monitored.
Regarding the Appellant’s argument: B(2), (see: pg. 11-12 of Appeal Brief filed 03/16/2022):
The Appellant’s arguments are not persuasive for the same reasons as Appellant’s argument: A(2), and the Examiner’s response has been restated below:
The Examiner respectfully disagrees with the Appellant’s argument that Jakoby fails to establish the equivalency of resistive sensors, resonant sensors, and optical sensors.  Jakoby is analogously directed towards onboard motor vehicle oil condition sensors and explicitly discloses (see: [0005]) “It is thereby advantageously possible to use alternative sensor principles for the sensor of the present invention” while referencing a plurality of different sensor configurations, including: “semiconducting gas sensor having a sensitive layer, the sensitive layer including metal oxides” (a type of resistive sensor, similar to Wang); “SAW” and “BAW” sensors (types of resonant sensors, similar to Hammond); and “chemiluminescence sensor” (types of optical sensors, similar to Dong).
Assuming arguendo that Jakoby does not establish the equivalency of a plurality of different sensor principles, Jakoby explicitly discloses that it would have been advantageous to use alternative sensor principles for onboard motor vehicle oil condition sensors ([0005], see: explanation above), and therefore one having ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to combine the teachings of Dong and Hammond, and incorporated the alternative “acoustic automotive engine oil quality sensor” disclosed by Hammond, into the oil condition monitoring system disclosed by Dong, in order to provide for the advantages disclosed by Jakoby.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT J EOM/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        
Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797 
   
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.